department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division jan itorm issue list legend taxpayer a trustee b company n court t county u state w date date date date date date date month i trust t amount u page ira x dear this is in response to the date request for letter_ruling submitted by your authorized representative on your behalf as supplemented by correspondence dated date date and date in which your authorized representative requests a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code ‘code the following facts and representations support your ruling_request taxpayer a was born on date and thus i sec_47 years of age taxpayer a formerly held ira x with company n taxpayer a has been diagnosed as having muscular dystrophy and has been determined to be disabled by the social_security administration his mother trustee b is his attorney in fact pursuant to a general durable_power_of_attorney dated date taxpayer a is eligible to receive medicaid and other public benefits a state w court court t county u a court of competent jurisdiction acting on a petition by taxpayer a dated date issued an order dated date authorizing the creation of a_trust for the taxpayer’s benefit intended to qualify as a special needs trust trust t’ under state and federal_law the amount required to be placed into trust t pursuant to the terms of the above- referenced date court t order as amended on date was amount u the balance of ira x on or about date taxpayer a and trustee b signed paperwork with company n authorizing the amounts then held in ira x to be transferred from ira x to an account set up in the name of trust t taxpayer a and trustee b signed said paperwork believing that the transferred amounts would continue to be held in an individual_retirement_account ira on or about date company n denied the request to set up an ira in the name of trust t on or about date pursuant to a request by the financial advisor of taxpayer a company n transferred the amounts then held in ira x amount u into an account set up in the name of trust t the financial advisor transfer request provided in part as ordered by the county u court on or about date company n complied with that request during month company n issued a form_1099 to taxpayer a reflecting the date distribution from ira x to an account set up in the name of trust t because an ira cannot be set up and maintained in the name of a_trust this request for letter_ruling was filed with the internal_revenue_service ‘service shortly thereafter page based on the above facts and representations you through your authorized representative request the following letter rulings that pursuant to sec_408 of the internal_revenue_code the day rollover period found at sec_408 of the code applicable to the distribution made on or about date from ira x is waived and that taxpayer a is granted a period not to exceed days as measured from the date of this ruling letter to roll over an amount not to exceed amount u into an ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the l-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in summary that this paragraph does not apply to any amount required to be distributed in accordance with subsection a or b code sec_401 required distributions page sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the facts submitted in support of this ruling_request indicate that during calendar_year amount u was transferred from ira x into an account set up and maintained in the name of trust t company n the financial_institution which accomplished the transfer correctly noted that an individual_retirement_account cannot be set up and maintained in the name of a_trust and appropriately issued a federal form_1099 treating the date transfer as a taxable_distribution the facts submitted in support of this ruling_request indicate that taxpayer a’s financial advisor acting on behalf of taxpayer a and on behalf of trustee b the trustee of trust t requested the ira x distribution the service notes that although the financial advisor’s instruction to company n was based on a court t order a taxable_event did occur as a result of the transfer and as a result of the actions of taxpayer a's financial advisor thus under the facts outlined above the service pursuant to code sec_408 waives the 60-day rollover period applicable to the date distribution from ira x therefore with respect to your ruling requests the service concludes as follows that pursuant to sec_408 of the internal_revenue_code the day rollover period found at sec_408 of the code applicable to the distribution made on or about date from ira x is waived and that taxpayer a is granted a period not to exceed days as measured from the date of this ruling letter to roll over an amount not to exceed amount u into an ira page this ruling letter is based on the assumption that ira x either has met is meeting or will meet the requirements of code sec_408 at all times relevant thereto no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the original of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact me xxxxxx sincerely yours fo frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
